DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are allowed.

Specification
The substitute specification filed 08/11/2021 has been entered.

Examiner’s Remark
Applicant’s arguments, see pages 20-29, filed 05/15/2021, with respect to claims 1, 13 and 15 have been fully considered and are persuasive. The rejections of claims 1, 13 and 15 have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 11 and 15 are allowed over the prior arts of record in view of the new amendments to the claims, and further in view of applicant’s exhibition of the prototype/model of the invention at a Video-Conferencing Interview held on 12 May, 2021. None of the prior arts of record, taking singly or in combination with the others explicitly discloses all the limitations of independent claims 1, 11 and 15 as currently amended. 

Claims 2-10, 12-14 and 16-18 are allowed based on their respective dependency from one of Claims 1, 11 or 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.